PER CURIAM.
The employer/earrier appeal and claimant cross-appeals an order awarding attorney’s fees. The parties stipulated that the fee should be based upon application of the statutory fee schedule; however, they disagreed as to the amount of future benefits obtained. We affirm the order in all respects except for the calculation of the value of future attendant care benefits upon which the fee award was partially based.
In calculating the value of future attendant care benefits, for purposes of the award of attorney’s fees, the Judge of Compensation Claims (JCC) accepted the testimony of an expert economist who projected a figure of $41,962.21 as the present value of attendant care costs in this case. The expert arrived at this figure by applying a growth factor of 5.5% and then using an 8% discount factor. Subsequent to the JCC’s order in this case, this court ruled in Tri-State Motor Transit Company v. Judy, 566 So.2d 537, 540-1 (Fla. 1st DCA 1990), that an inflation factor should not be used in quantifying future attendant care benefits for attorney fee determination purposes. Accordingly, this case must be remanded to the JCC for recomputation of future attendant care benefits which necessarily requires recom-putation of the attorney’s fee award.
REVERSED and REMANDED for proceedings consistent with this opinion.
BOOTH, SMITH and WIGGINTON, JJ., concur.